Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2785 Page 1 of 14




    1 GORDON REES SCULLY MANSUKHANI, LLP
        JOHN M. PALMERI (pro hac vice)
    2 jpalmeri@grsm.com
        TAMARA A. SEELMAN (pro hac vice)
    3 tseelman@grsm.com
        555 Seventeenth Street, Suite 3400
    4 Denver, CO 80202
        Telephone: (303) 534-5160
    5 Facsimile: (303) 534-5161

    6 GORDON REES SCULLY MANSUKHANI, LLP
        JOSEPH W. GOODMAN, (SBN: 230161)
    7 jgoodman@grsm.com
        101 W. Broadway, Suite 2000
    8 San Diego, CA 92101
        Telephone: (619) 696-6700
    9 Facsimile: (619) 696-7124

   10 Attorneys for Defendant
        HARVEY KESNER
   11

   12                            UNITED STATES DISTRICT COURT
   13
                            SOUTHERN DISTRICT OF CALIFORNIA
   14

   15 MABVAX THERAPEUTICS                        Case No. 3:18-cv-02494-WQH-MSB
        HOLDINGS, INC.,
   16                                              JOINT MOTION FOR
                    Plaintiff,                     DETERMINATION OF
   17                                              DISCOVERY DISPUTE
              vs.
   18                                              RE: MOTION BY DEFENDANT
      SICHENZIA ROSS FERENCE LLP                   KESNER TO COMPEL
   19 (f/k/a SICHENZIA ROSS FERENCE                RESPONSES TO KESNER’S FIRST
      KESNER LLP; f/k/a SICHENZIA                  SET OF DISCOVERY REQUESTS
   20 ROSS FRIEDMAN FERENCE LLP),                  TO PLAINTIFF
      HARVEY KESNER, and DOES 1
   21 through 10, inclusive,                     Before: Honorable Magistrate Judge
   22               Defendants.                          Michael S. Berg

   23                                            Date: As determined by the Court.
                                                 Trial Date: None Set.
   24

   25

   26

   27

   28
        JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE           3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2786 Page 2 of 14




    1 I.    DEFENDANT HARVEY KESNER’S POSITION
    2        On November 6, 2019, Kesner served Plaintiff with discovery requests
    3 including interrogatories, requests for production of documents, and requests for

    4 admission. Plaintiff’s responses were due thirty days later on December 6, 2019.

    5 Plaintiff requested a two-week extension of time, until December 23, 2019, to

    6 respond, to which Kesner agreed. Plaintiff served its responses on December 23,

    7 2019. (See Ex. 1).

    8        Plaintiff’s responses contain numerous deficiencies as outlined to Plaintiff in a
    9 meet and confer letter to Plaintiff dated January 3, 2020. The most significant

   10 deficiency is Plaintiff agreed but failed to produce or identify any documents.

   11 Plaintiff also failed to provide a privilege log and failed to provide complete responses

   12 to interrogatories. Plaintiff contends it needs additional time to provide documents

   13 because it has no employees due to its bankruptcy and has only one person, director

   14 David Hansen, assisting it with responding to discovery, and is unable to provide a

   15 time frame as to when Plaintiff will be able to produce and identify the requested

   16 documents. Plaintiff further contends it has been unable to consider Kesner’s concerns

   17 regarding the interrogatory responses due to counsels’ schedules and because Mr.

   18 Hansen is attending a conference from January 13-16.

   19        Plaintiff however only recently (on approximately January 6, 2020) contacted
   20 a document vendor to assist it with searching for documents despite receiving

   21 Kesner’s discovery requests on November 6, 2019 and filing its complaint over one

   22 year ago. Given that Plaintiff has produced no documents in this case thus far, and

   23 only contacted a document vendor on January 6, Kesner is concerned Plaintiff has not

   24 conducted a reasonable inquiry to respond to Kesner’s discovery requests and that

   25 Plaintiff is not taking its discovery obligations seriously. Under the current

   26 circumstances, it will likely be months before Plaintiff is able to produce documents

   27 and a privilege log which will delay other aspects of this case including depositions

   28 and expert disclosures. Plaintiff filed this case sixteen months ago in September 2018,

                                                  2                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2787 Page 3 of 14




    1 and thus far has failed to produce any documents that support its allegations and it

    2 appears Plaintiff is not even searching for documents that support its case. Kesner is

    3 entitled to know the basis for Plaintiff’s allegations.

    4        Accordingly, Plaintiff requests the Court to address this matter at the upcoming
    5 hearing on February 6 and set forth a schedule according to which Plaintiff is required

    6 to produce documents, a privilege log, and a response to other concerns raised in

    7 Kesner’s January 3 letter.

    8                                       Background
    9        The parties held a meet and confer on January 6, 2020. Plaintiff indicated it
   10 requires additional time to produce and identify documents because Plaintiff is in

   11 bankruptcy, has no employees, and has only one person, director David Hansen, to

   12 assist in searching for documents and responding to discovery. Plaintiff indicated it

   13 had reached out to a document vendor to assist Plaintiff with searching for documents

   14 and that it would try to produce some documents by the end of January. The same

   15 day, Kesner’s document vendor notified Kesner’s counsel that it had been contacted

   16 by Plaintiff to act as Plaintiff’s document vendor, and asked if Kesner’s counsel would

   17 waive the conflict. Kesner’s counsel promptly notified its vendor that it did not agree

   18 to waive the conflict.

   19        One week later, on January 13, Kesner inquired of Plaintiff as to the status of
   20 providing the information requested in the January 3 letter. Plaintiff indicated it was

   21 working on a response but was hampered by counsel’s schedules and because Mr.

   22 Hansen was attending a conference (scheduled from January 13-16). Plaintiff further

   23 indicated its responses are delayed because Kesner did not waive the conflict with the

   24 document vendor that Plaintiff contacted on January 6.

   25                                        Argument
   26        A party has an “affirmative duty to seek that information reasonably available
   27 to it from its employees, agents, or other subject to its control.” A. Farber & Partners,

   28 Inc. v. Garber, 234 F.R.D. 186, 189 (C.D. Cal. 2006). A reasonable inquiry requires,

                                                  3                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2788 Page 4 of 14




    1 “at a minimum, a reasonable procedure to distribute discovery requests to all

    2 employees and agents of the [party] potentially possessing responsive information,

    3 and to account for the collection and subsequent production of the information to [the

    4 opposing party].” Id. (quoting Nat’l Ass’n of Radiation Survivors v. Turnage, 115

    5 F.R.D. 543, 556 (N.D. Cal. 1987). “An earmark of a recipient’s inadequate inquiry is

    6 the obvious absence of documents and other written materials that the recipient

    7 reasonably would be expected to have been retained in the ordinary course of its

    8 business.” Meeks v. Parsons, 2009 WL 3003718, *4 (E.D. Cal. Sept. 18, 2009) (citing
    9 A. Farber & Partners, 234 F.R.D. at 189).

   10         Plaintiff has not conducted a reasonable inquiry because it appears Plaintiff has
   11 done nothing to search for documents requested in Kesner’s discovery served

   12 November 6. Plaintiff did not produce any documents and did not contact a document

   13 vendor to assist in its document search until two months later on January 6. Plaintiff’s

   14 dilatory approach to searching for and producing documents suggests Plaintiff took a

   15 similar approach in responding to Kesner’s interrogatories. Further, based on the

   16 parties’ discussions, Plaintiff has no urgency to provide information to Kesner and is

   17 taking the position that because it is in bankruptcy, it does not have to provide

   18 information until it gets around to it and that Mr. Hansen’s attendance at a conference

   19 is more important than Plaintiff’s discovery obligations to Kesner.

   20         Based on the parties’ discussions, the following is Kesner’s understanding of
   21 the status of the information Kesner requests from Plaintiff per Kenser’s meet and

   22 confer letter of January 3.

   23       1. Plaintiff agrees to produce responsive information and documents from the
   24         Baker Botts documents1 after Sichenzia identifies the documents to which it is
   25         not claiming a privilege. Sichenzia’s privilege log is already being addressed at
   26
        1
   27   The Baker Botts documents are the documents at issue in Defendants’ motion to
      claw back documents and which this court ordered Plaintiff to produce. They consist
   28 of documents Defendant Sichenzia provided to Baker Botts, LLP, Plaintiff’s
      attorneys.
                                                  4                         3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2789 Page 5 of 14




    1        the hearing on February 6, therefore Kesner requests the Court to also address
    2        when Plaintiff will be able to review the non-privileged Baker Botts documents
    3        and identify documents responsive to Kesner’s discovery requests.
    4     2. Plaintiff agrees to produce other responsive documents in its possession,
    5        custody or control and needs additional time to do so, but cannot state when it
    6        can provide the information.
    7     3. Plaintiff agrees to produce or identify by Bates no., documents identified,
    8        referred to, mentioned or relied upon in its responses to Kesner’s interrogatories
    9        but needs additional time to do so, but cannot state when it can provide the
   10        information.
   11     4. Plaintiff agrees to supplement its responses to Interrogatories 16 and 18 but
   12        needs additional time to do so, but cannot state when it can provide the
   13        information.
   14     5. Plaintiff has not had time to consider and respond to Kesner’s request that
   15        Plaintiff provide additional information in response to interrogatories 1-5; 7, 8,
   16        12-19, and 22. Kesner has proposed Plaintiff provide the additional information
   17        by February 20.
   18     6. Plaintiff has not had time to consider and respond to Kesner’s proposals for
   19        resolving Plaintiff’s objections to Requests for Admissions Nos. 6, 9-11.
   20        Kesner has proposed Plaintiff provide supplemental responses by February 20.
   21        Kesner has indicated to Plaintiff he is willing to discuss these matters further
   22 and until the February 6 hearing in an attempt to resolve these issues and agree upon

   23 a time frame within which Plaintiff will provide the requested information.

   24        WHEREFORE, Kesner requests the Court to address the above matters at the
   25 upcoming hearing on February 6 and set forth a schedule according to which Plaintiff

   26 is required to produce documents, a privilege log, and a response to other concerns

   27 raised in Kesner’s January 3 letter regarding Plaintiff’s responses to Kesner’s

   28 discovery.

                                                  5                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2790 Page 6 of 14




    1

    2
        Dated: January 22, 2020          GORDON REES SCULLY
                                         MANSUKHANI, LLP
    3

    4
                                         By:    /s/ Tamara A. Seelman
                                         Tamara A. Seelman
    5                                    John M. Palmeri
    6                                    Attorneys for Defendant Harvey Kesner

    7

    8
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                            6                     3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2791 Page 7 of 14




    1
        II. PLAINTIFF’S POSITION
               A. The Motion Fails To Comply With The Civil Chambers Rules
    2
              Kesner was required to file the Motion by January 22, 2020.1 Chambers Rule
    3
        IV(F) provides, in bold type, that “the party initiating a joint motion … must provide
    4
        opposing counsel with a complete draft … at least five (5) business days” before it is
    5
        due and that “motions … that do not contain a declaration” certifying that this process
    6
        was followed “will be rejected by the Court.” (emphasis original). Here, Kesner did not
    7
        serve MabVax with his portion of the joint motion until January 15, 2020 (four business
    8
        days before the deadline),2 then served a revised version on January 16 (three business
    9
        days before the deadline). See Declaration of Joel Fleming (“Fleming Dec.”) ¶18.
   10
               B. The Motion’s Central Premise Is False
   11
               The central premise of the Motion is that the Court’s intervention is necessary
   12
        because “Plaintiff … only contacted a document vendor on January 6.”
   13
              That is provably false.
   14
               “Common practice governing the discovery of electronically stored information
   15
        [“ESI”] requires the use of search terms to make an extraordinarily burdensome search
   16
        comply with the tenets” of Rule 26. E.E.O.C. v. McCormick & Schmick's Seafood
   17
        Restaurants, Inc., 2012 WL 380048, at *4 (D. Md. Feb. 3, 2012). As a law firm like
   18
        Gordon Rees surely knows, “[t]he proper and most efficient course of action” in any
   19
        search of ESI is for the parties to reach “agreement … as to search terms and data
   20
        custodians prior to … electronic document retrieval. Selecting search terms and data
   21
        custodians should be a matter of cooperation and transparency among parties[.]”
   22
        DeGeer v. Gillis, 755 F. Supp. 2d 909, 929 (N.D. Ill. 2010).3 “If the producing party
   23
        generates the search terms on its own, the inevitable result will be complaints that the
   24

   25
        1
        i.e., 30 days after MabVax served its objections. See Chambers Rule IV(D).
   26 2
        Monday, January 20, 2020 was Martin Luther King Jr. Day, which has been a legal
   27 holiday since 1986. Out of caution, MabVax has provided its portion by January 22
      but MabVax and its counsel were prejudiced by the truncated time period.
   28 3
        Unless otherwise noted, all emphasis is added here and throughout.
                                                   1                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2792 Page 8 of 14




    1 search terms were inadequate.” McCormick & Schmick’s, 2012 WL 380048, at *4. So,

    2 the requesting party should make the first proposal. Id.; see also McNulty v. Reddy Ice

    3 Holdings, Inc., 271 F.R.D. 569, 571 (E.D. Mich. 2011) (ordering the requesting party

    4 to “provide for discussion reasonably fashioned search terms and criteria.”).

    5         As set forth in the accompanying Fleming Declaration,4 Defendant SRF did not
    6 provide MabVax with proposed parameters for a search of MabVax’s ESI until

    7 December 3. Kesner did not provide his proposed parameters until the evening of

    8 Monday, December 9 (and then, only at MabVax’s repeated urging).5 On the morning
    9 of Wednesday, December 11 (after consulting with their client), MabVax’s counsel

   10 emailed the Noesis Group—a third-party vendor that provides information technology

   11 services to MabVax, and which had previously assisted MabVax in producing

   12 documents to the SEC—to set up a call.6 Fleming Dec., Ex. A. Counsel spoke to the

   13 Noesis Group on Friday, December 13, and were informed that Noesis could identify

   14 the total number of documents responsive to particular search parameters. But Noesis

   15 was unable to provide “hit reports”7 or other traditional litigation-support services

   16
        4
   17     Notably, Kesner’s counsel did not provide a sworn declaration repeating the
        falsehoods set forth in the body of his Motion.
   18   5
          MabVax’s objections and responses to Kesner’s document requests were not due
   19   until December 23. On December 3, MabVax asked Kesner to provide proposed ESI
   20   search terms to accelerate the process and avoid inefficiencies caused by Defendants’
        inexplicable decision to issue separate, overlapping requests at different times.
   21   6
          MabVax was forced into bankruptcy by the scheme carried out by Defendants and
   22   their co-conspirators. It has sold all of its assets and terminated all of its employees.
        The Company’s only agents are its two directors: David Hansen and Ted Gavin (who
   23   acts as a director for the limited purpose of investigating and responding to
   24   shareholder derivative actions filed before the bankruptcy).
        7
            “Hit reports” showing the number of documents that “hit” on each keyword are a
   25
        tool routinely used by sophisticated litigants to calibrate the parameters of an ESI
   26   search. See, e.g., Lawson v. Love's Travel Stops & Country Stores, Inc., 2019 WL
   27
        7102450, at *6 (M.D. Pa. Dec. 23, 2019) (“plaintiffs will propose a narrow set of
        search terms to the defendant, limiting those search terms to the 25 most relevant
   28   terms identified by the plaintiffs through the initial hit reports[.[”); City of Rockford

                                                   2                         3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2793 Page 9 of 14




    1 necessary for MabVax to evaluate properly the burden of Defendants’ proposed terms

    2 and negotiate search parameters.

    3        MabVax’s counsel immediately began a process to identify another vendor. On
    4 Monday, December 16, MabVax’s counsel contacted Epiq, a leading e-discovery

    5 vendor. Fleming Dec., Ex. B. Over the two weeks that followed—which included both

    6 Christmas and Hanukkah—MabVax’s counsel and Epiq negotiated a contract.8

    7        On Friday January 3, Epiq’s representative wrote to MabVax’s counsel “I did
    8 forget—in order to get a statement of work for signature, I will need the case caption
    9 to run a quick conflicts check.” Fleming Dec., Ex. C. MabVax’s counsel provided the

   10 caption five minutes later. Id. On Monday January 6, Epiq informed MabVax that “it

   11 appears we are working with Lewis Brisbois and Gordon Rees on the defendant’s side

   12 of this matter. We have handled this numerous times before where we make sure the

   13 data is housed in a different datacenter and worked on by separate service teams. We

   14 would need your approval however to implement the separation[.]” Id. MabVax’s

   15 counsel replied immediately, consenting to the walling-off procedure. Id.

   16        On January 7, Epiq wrote to MabVax’s counsel: “I am terribly sad to say that the
   17 other law firms were not amenable to the separation procedures and allowing Epiq to

   18 work on the MabVax side … This is a very rare situation where we cannot take on a

   19 matter due to … the inability of the parties to both agree to the Chinese wall.” Id.

   20 MabVax’s counsel immediately emailed defense counsel urging them to reconsider this

   21 absurd position, explaining it would cause further delays. Kesner and SRF refused.

   22        Now Kesner comes to this Court complaining about the pace of MabVax’s ESI
   23 production. This is the “classic definition of ‘chutzpah’: that quality enshrined in a man

   24

   25
      v. Mallinckrodt ARD Inc., 326 F.R.D. 489, 491 (N.D. Ill. 2018) (“the producing party
   26
      will provide a hit report, which will include the number of documents that hit on each
   27 term, the number of unique documents that hit on each term, and the total number of
      documents that would be returned by using the proposed search term list.”).
   28 8
        MabVax also asked a second vendor to provide a proposal.
                                                   3                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2794 Page 10 of 14




     1 who, having killed his mother and father, throws himself on the mercy of the court

     2 because he is an orphan.” Motorola Credit Corp. v. Uzan, 561 F.3d 123, 129 n.5 (2d

     3 Cir. 2009) (cleaned up).

     4         As the table below demonstrates, MabVax has produced significantly more
     5 discovery (over 275,000 pages) than Kesner (507 pages) or SRF (14 pages), even

     6 though MabVax’s document requests were served months earlier. MabVax made a

     7 substantial ESI production yesterday (less than a month after serving objections) while

     8 Kesner did not make his first ESI production until December 5, 2019 (almost three
     9 months after serving objections) and SRF has not produced any ESI. Neither Defendant

    10 has agreed to ESI search terms, despite multiple proposals from MabVax:
                                      MabVax Requests       SRF Requests Kesner Requests
    11                                To Defendants         To MabVax         To MabVax
    12               Requests  Served July 31, 2019         Sept. 20, 2019    Nov. 6, 2019
                   Objections Served Sept. 17, 2019         Nov. 6, 2019      Dec. 23, 2019
    13         Search Proposal Sent Sept. 24, 2019          Dec. 3, 2019      Dec. 9, 2019
                                      Nov. 11, 2019 (SRF)
    14               First Hit Report                                      Not yet
                                      Never (Kesner)
    15         Agreement re: Terms                            Not yet
                                      Never (SRF)
                First ESI Production                                   January 21, 2020
    16                                Dec. 5, 2019 (Kesner)
                                      14 (SRF)              Over 275,000 (not including 3-
    17   Responsive Pages Produced
                                      507 (Kesner)          million-page client file)
    18         Finally, Kesner’s Motion makes vague references to the purported inadequacy
    19 of MabVax’s interrogatory responses without offering specifics or any citations to

    20 supporting authority. In meet-and-confer discussions, Kesner took issue with nearly

    21 every    interrogatory response, complaining that MabVax’s responses were
    22 insufficiently “comprehensive.” But “tell me more, tell me more” is not an argument.

    23 Kesner cannot “require the plaintiff to provide a detailed narrative of its entire case,

    24 including the identity [of] every witness and document that supports each described

    25 fact. Courts have held … such ‘blockbuster’ interrogatories are unduly burdensome on

    26 their face.” F.T.C. v. Ivy Capital, Inc., 2012 WL 1883507, at *9 (D. Nev. May 22,

    27 2012). Moreover, contention interrogatories are premature until the end of discovery.

    28 Sandisk Corp. v. Zurich Am. Ins. Co., 2013 WL 4875526, at *2 (N.D. Cal. Sept. 12,

                                                   4                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2795 Page 11 of 14




     1 2013) (“courts regularly approve contention interrogatories that are served towards the

     2 close of fact discovery, after document production and deposition[s] are complete.

     3 But those that ask a plaintiff … to lay out its entire case, before much if any substantive

     4 discovery has taken place, ask too much.”) (collecting cases).

     5           Rather than simply rest on objections and refuse to answer, MabVax provided
     6 substantive responses and agreed to supplement those responses before the close of

     7 discovery, identifying, by Bates number, the documents on which it intends to rely. It

     8 will do so. But MabVax cannot supplement its responses until, among other things,
     9 Defendants complete their privilege review of the client file and identify those

    10 documents as to which they are not asserting a privilege.9

    11          The Court should deny the Motion and award MabVax the fees incurred in
    12 responding. Fed. R. Civ. Proc. 37(a)(5)(B) (“If the motion is denied, the court … must

    13 … require the movant, the attorney filing the motion, or both to pay the party or

    14 deponent who opposed the motion its reasonable expenses … including attorney’s

    15 fees[, unless] … the motion was substantially justified or other circumstances make an

    16 award of expenses unjust.”).

    17 Dated: January 22, 2020                  BLOCK & LEVITON LLP
    18
                                                By: /s/ Joel Fleming
                                                    Jason M. Leviton (pro hac vice)
    19                                              Joel A. Fleming (CA Bar No. 281264)
    20
                                                    Jacob A. Walker (CA Bar No. 271217)
                                                    Lauren Godles Milgroom (pro hac vice)
    21

    22   9
             Kesner has argued vehemently that MabVax’s counsel should be sanctioned if they
    23 review documents in the client file before Defendants’ privilege review. See, e.g., ECF

    24
         No. 73 at 1 (SRF arguing that MabVax’s counsel have an ethical obligation to refrain
         from examining documents in the client file); id. at 2 (seeking “sanctions against
    25   Mabvax [sic] and its counsel”); id. at 6 (Kesner joining SRF’s motion and “adopt[ing]
    26   each and every argument set forth therein”). So, the Court’s order requires Defendants
         “to inform MabVax of the page range of the documents that [Defendants have]
    27   reviewed.” (ECF No. 90 at 3). The purpose of that provision is to “allow MabVax to
    28   begin reviewing for their case those documents, knowing which ones are subject to a
         claim of privilege…” ECF No. 91 (Transcript) at 71-72.
                                                    5                         3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2796 Page 12 of 14




     1
                                                Amanda Crawford (pro hac vice)
                                                260 Franklin Street, Suite 1860
     2                                          Boston, MA 02110
     3
                                                (t) (617) 398-5600
                                                (f) (617) 507-6020
     4                                          jason@blockesq.com
     5                                          joel@blockesq.com
                                                jake@blockesq.com
     6                                          lauren@blockesq.com
     7                                          amanda@blockesq.com

     8                                          Attorneys for Plaintiff MabVax
     9                                          Therapeutics Holdings, Inc.

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                            6                       3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2797 Page 13 of 14




     1 III. DEFENDANT SICHENZIA ROSS FERENCE, LLP’S POSITION

     2        Plaintiff’s argument ignores that it has a duty to conduct a reasonable inquiry
     3 and search of information in support of its claims in responses to discovery requests.

     4 Instead, plaintiff blames defendants for its own significant delay in not gathering

     5 information and documents in its own possession. Plaintiff has not gathered its own

     6 electronic documents, despite filing this lawsuit well over one year ago. Had plaintiff

     7 begun this process earlier, it would not be in the position to scramble to find an

     8 appropriate vendor.
     9        Plaintiff’s opposition focuses only on documents and information it claims are
    10 dependent on search terms proposed by defendants, or on the SRF documents subject

    11 to the clawback motion, and fails to address the fact that numerous requests require

    12 plaintiff to provide information and produce documents supporting its claims which

    13 are not dependent on search terms or privileged materials, including communications

    14 between the parties to this action. Plaintiff’s recent production of 275,000 documents,

    15 which defendants have not yet received, is simply a copy of bate-stamped documents

    16 previously produced by MabVax to the SEC, and not in response to requests for

    17 documents supporting the claims as requested by defendants.

    18        Although this motion does not relate to any request for production to SRF,
    19 Plaintiff erroneously argues that SRF has “Not Yet” agreed to search terms proposed

    20 by plaintiff as to documents requested. During the prior meet and confer conference,

    21 SRF counsel discussed that the latest search terms provided were agreeable with the

    22 exception of the time frame, which was amended pursuant to a request by plaintiff’s

    23 counsel to be reciprocal. SRF counsel revised the search terms to plaintiff over one

    24 month ago to provide the same starting time frame proposed to SRF. However,

    25 plaintiff has yet to agree to any search terms or time frame proposed.

    26

    27

    28

                                                1                       3:18-cv-02494-WQH-MSB
                        JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 110 Filed 01/22/20 PageID.2798 Page 14 of 14




     1
         DATED: January 22, 2020          LEWIS BRISBOIS BISGAARD & SMITH              LLP

     2

     3
                                          By:         /s/ Corinne C. Bertsche
     4                                          Mark K. Anesh
     5                                          Corinne C. Bertsche
                                                Attorneys for Defendant SICHENZIA
     6                                          ROSS FERENCE LLP
     7

     8
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                               2                       3:18-cv-02494-WQH-MSB
                       JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
